Citation Nr: 0844319	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  06-34 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits on the basis of service connection for the cause of 
the veteran's death under the provisions of 38 U.S.C.A. § 
1310.


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel





INTRODUCTION

The veteran had unverified recognized Philippine Guerilla 
service from September 1944 to April 1945.  The appellant 
seeks surviving spouse benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.

For good cause shown, namely the appellant's advanced age and 
claimed health condition, a motion dated in May 2006 to 
advance this appeal on the Board's docket has been granted 
under the authority of 38 U.S.C.A. § 7107(a) (West 2002) and 
38 C.F.R. § 20.900(c) (2008).


FINDINGS OF FACT

1.  Many years after discharge from service in 1945, the 
veteran died from injuries sustained in an explosion on 
October [redacted], 1959.

2.  At the time of the veteran's death, service connection 
was not established for any disorders.

3.  The veteran did not die of a service-connected 
disability.






CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002);     38 C.F.R. § 3.159(b) (2008).  The 
notice must inform the claimant of any information and 
evidence not of record:  (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  See Sanders v. Nicholson, 487 
F.3d. 881 (Fed. Cir. 2007).  The notice should be provided to 
a claimant before the initial RO decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  
 
In the context of a claim for DIC benefits, which includes a 
claim of service connection for the cause of the veteran's 
death, section 5103(a) notice must be tailored to the claim.  
The notice should include:  (1) a statement of the 
conditions, if any, for which a veteran was service connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Unlike a claim to reopen, an original DIC claim 
imposes upon VA no obligation to inform a DIC claimant who 
submits a nondetailed application of the specific reasons why 
any claim made during the deceased veteran's lifetime was not 
granted.  Where a claimant submits a detailed application for 
benefits, VA must provide a detailed response.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  
 
In a March 2004 letter, which predated the initial May 2004 
rating decision, the RO notified the appellant of the 
elements necessary to establish a claim of service connection 
for the cause of the veteran's death, and the evidence she 
was responsible for submitting and identified the evidence 
that VA would obtain.  See Mayfield v. Nicholson, 444 F.3d at 
1334; Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  
The letter also notified the appellant of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition, and the evidence and 
information required to substantiate a DIC claim based on a 
condition not yet service connected.  
  
Further, given her contentions that the veteran died due to a 
condition or disability due to his period of service, the 
appellant has demonstrated her affirmative understanding, 
i.e., she had actual knowledge of what was necessary to 
substantiate her claim.  Thus, the purpose of the notice, to 
ensure that she had the opportunity to participate 
meaningfully in the adjudication process, was not frustrated 
because she had actual knowledge of what was necessary to 
substantiate her claim prior to the Board's consideration of 
this matter, ensuring the essential fairness of the 
adjudication.  See Sanders; Simmons v. Nicholson, 487 F.3d 
892 (Fed. Cir. 2007) (holding that actual knowledge by the 
claimant cures defect in notice).  
 
The Board further finds that a reasonable person could be 
expected to understand from the notice what was needed to 
substantiate her claim and thus the essential fairness of the 
adjudication was not frustrated.  Thus, even assuming a 
notice error, the Board concludes the error was harmless.  
See Medrano v. Nicholson, 21 Vet. App. 165, 170 (2007); 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).
 
As to VA's duty to assist, the Board notes that VA has 
associated with the claims folder the veteran's service 
medical records and all pertinent post-service records, 
including the certificate of death.  Thus, the Board finds 
that no additional assistance is required to fulfill VA's 
duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).  

Service Connection for the Cause of the Veteran's Death

Service connection for the cause of a veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2008).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
(2008).  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially; it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c) (2008).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R.   § 3.303 (2008).  
A current disability must be related to service or to an 
incident of service origin. "[A] veteran seeking disability 
benefits must establish...the existence of a disability [and] 
a connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1322, 1326 (Fed. Cir. 
2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).

Service connection may be granted on a presumptive basis for 
certain chronic diseases if they are shown to be manifest to 
a degree of 10 percent or more within one year following the 
veteran's separation from active military service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.307, 3.309 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008).

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other disorder, was the immediate 
or underlying cause of death or was etiologically related 
thereto. A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially, that 
it combined to cause death, or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection. 
38 C.F.R. § 3.312 (2008).

The veteran was not service-connected for any disability 
prior to his death.  Thus, no service-connected disability 
principally or contributorily caused the veteran's death.

The veteran died on October [redacted], 1959.  The doctor that 
accepted the veteran, dead on arrival, at his clinic 
subsequent to an explosion, issued a certification of such 
dated in May 2004.  The doctor stated that the veteran's 
cause of death was accident by explosion.  The doctor 
included the statement that the explosion occurred in the 
veteran's kaingin from a bomb believed to be left by Japanese 
forces from World War II.  

The appellant asserts that the veteran developed unsound 
judgment during, or due to, active service.  In support of 
this assertion, she points to an August 2006 statement made 
by a neighbor of the veteran and the appellant.  The neighbor 
reported that the veteran was observed to have some mental 
problems, and would always tell his children to go to the 
farm because of a fear that the Japanese might find them and 
pierce them with a bayonet.  The neighbor reported that the 
veteran would always carry a matchbox, a bullet from a 
cannon, a toy gun, and an Indian bow and arrow in his pocket.  
The neighbor reported that on October [redacted], 1959 there was a 
sudden explosion on the veteran's farm, and she observed the 
veteran and his son already dead from significant injuries.  
The appellant contends that because the veteran was killed by 
an explosion allegedly encountered due to claimed unsound 
judgment related to his period of service, that she is 
therefore entitled to service connection for the cause of his 
death.

There is no evidence of record demonstrating that the 
explosion that killed the veteran in October 1959 was related 
to his period of service.  

The Board has considered the appellant's assertions that the 
veteran's death was caused by encountering a bomb fourteen 
years after service due to claimed unsound judgment that was 
related to service.  However, the evidence demonstrates that 
the veteran's death was caused by injuries sustained in an 
explosion, fourteen years after his period of service.  There 
is no competent medical evidence which relates the veteran's 
cause of death to his period of service, or to a service-
connected disability.  Thus, there is no basis for service 
connection for the cause of the veteran's death.  

As the preponderance of the evidence is against the 
appellant's claim for service connection for the cause of the 
veteran's death, the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death under 
38 U.S.C.A. § 1310 is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


